TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00314-CV


Robin Hauck, Appellant

v.

Vance Morris and Cherie Morris, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 225,173-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Robin Hauck filed his notice of appeal on June 3, 2009, and the clerk's
record was filed June 22, 2009.  On October 13, 2009, Hauck requested an extension of time to file
his brief.  This Court granted the motion for extension of time on October 14, 2009, and directed
Hauck to file his brief on or before November 2, 2009.  On November 4, 2009, this Court received
a pro se document entitled "appellant's brief/docketing statement."  On November 5, 2009, the Clerk
of this Court sent Hauck notice informing him that the document was not in compliance with the
rules of appellate procedure, as it failed to comply with the requirements for briefs, and that it would
be filed solely as appellant's docketing statement.  The Clerk further advised Hauck that he must
submit a complying brief on or before November 16, 2009, or his appeal would be dismissed for
want of prosecution.  To date, Hauck has not responded to this notice, requested an additional
extension of time, or filed a brief that complies with the rules of appellate procedure.  Accordingly,
we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   December 18, 2009